The Attormy           General of Texas
                                                           hly   26, 1984
      JIM MATTOX
      Attorney General



      Supreme Court Building              Honorable Gary Thorlpson               Opinion No. .JM-184
      P. 0. BOX 12546                     Chairman
      Aus!in, TX. 76711. 2546             county Affairs Cora1ittee              Re: Whether revenues received
      5121475.2501
                                          Texas House of Representatives         from s hotel occupancy tax may
      Telex 9101674-1367
      Telecopier 5121475-0266
                                          P. 0. Box 2910                         be used to make improvements
                                          Austin, Texas   70;69                  to a county golf course
          714 Jackson, Suite 700          Dear Representati\!e:
                                                              Thompson:
          Dallas, TX. 75202.4506
          2141742-6944
                                               You have asku whether article 1269j-4.1, V.T.C.S., authorizes El
                                          Paso County to UX: revenues from a hotel occupancy tax to purchase
          4624 Alberta Ave.. Suite 160    golf carts or to :iinancegeneral Improvements for a county-operated
          El Paso. TX. 799052793          golf course. We first conclude that, because it is a city tax, the
          9151533.34a4                    hotel occupancy tic:authorized by article 12693-4.1 does not apply to
                                          El Paso County; mc’reover,we conclude that, although there is a county
,‘.lM)l        Texas, Suite 700           hotel occupancy tBK that does apply to El Paso County. it does not
          Houston, TX. 77002-3111         authorize the county to use revenues from the tax to purchase golf
          7131223.5666                    carts or to finanu general improvements for its golf course.

                                               The legislatcre has enacted several hotel occupancy taxes.
          606 Broadway. Suite 312
          Lubbock, TX. 79401-3479
                                          Section 156.051 of the Tax Code was enacted in 1959; it provides for a
          6061747.5236                    state hotel occupsrcy tax. See Acts 1959, 56th Leg., 3rd C.S., ch. 1.
                                          at 187. All reunues frozhis          tax are deposited in the state
                                          treasury to the credit of the general revenue fund.          Tax Code
          4309 N. Tenth, Suite S
                                          1156.251. The remaining   hotel  occupancy taxes  are levied by local
          McAllen, TX. 76501-1665
          5121662.4547                    government6 : soma by counties and some by cities. Each of these
                                          local tax laws authorizes the local government to use the revenues
                                          from the tax to finance certain specified county or city projects.
          *Oil Main Plaza, Suite 400
          San Antonio,   TX. 76205-2797
          512,225.4191
                                               The county hcsteloccupancy tax is authorized by artf,cle2372d-8,
                                          V.T.C.S. Section : of article 2372d-8 defines the counties to which
                                          the article applies:
          An Equal OPpOrtUnityl
          Affirmative Action Employer                   Section 1. This article applies only to
                                                    counties with a population of more than 2.000.000,
                                                    according to the most recent federal census and to
                                                    counties that border the Republic of Mexico with a
                                                    population of more than 90,000, according to the
                                                    most re:,:nt federal census, excluding counties
                                                    which    :,ntain three    or lllOlX  cities with
                                                    populations of more than 17,500, according to the
                                                    most recent federal census.



                                                                     p. 806
                                                                          .


Honorable Gary Thompson - :?.age
                               2   (~~-184)


                                                                              ‘I



El Paso is such a county and it is, therefore, authorized to levy a
hotel occupancy tax.

     This office has prevL)usly discussed the proper disposition of
revenues from a city's tctel occupancy tax. In Attorney General
Opinion H-209 (1974)) the :ity of Temple asked whether it could use
revenues collected under a:ri:icle
                                 1269j-4.1 to contract with the Temple
Cultural Activities Center for the provision of cultural services to
the community. The opinion deemed the use to be outside of those
specifically permitted by the statute:

             However, we da)not believe the permissible uses
          of occupancy tax revenues include general efforts
          to support the acts. It may be that the programs
          you describe, in certain situations, could have
          the ancillary uffect of contributing to a
          "solicitation ar.i operating program to attract
          conventions and "isitors," but as you state in
          YOU?   inquiry, their main      purpose   is   the
          development of programs in the arts for the
          general public of central Texas. Before Hotel
          Occupancy Tax funds could be used to purchase
          services,   activ:.ties or    programs   for   the
          development of l:he arts, we believe they would                          -_
          need to be directly related to the attraction of
          conventions or to~lrists.

Attorney General Opinion l&Z:09 (1974). The county hotel occupancy tax
was intended to raise re'r,!nuesto support projects that encourage
conventions and tourism. !ection 2 of article 2372d-8 is. in fact,
titled "Improvements to Attract Visitors and Tourists." Section 6 of
article 2372d-8 specifies hc~wrevenues from the county hotel occupancy
tax may be used. The specj.f'ication in section 6(a) of article 2372d-8
is exclusive:

             Sec. 6. (a) The revenue derived from any
          occupancy tax authorized or validated by this
          article may only le used for:

             (1) the acqllisition of sites for and the
          construction, improvement, enlarging, equipping,
          repairing, operation, and maintenance of public
          improvements such as civic centers, civic center
          buildings,    aui.i
                            toriums,    exhibition    halls,
          coliseums, and ctadiums, including sports and
          other facilities (either or all) that serve the
          purpose of attrac,tingvisitors and tourists to the
          county . . . . (Emphasis added).




                                   p. 807
Honorable Gary Thompson - ?,ige3     (~~-184)




     According to section 6(a), the county's disposition of hotel
occupancy tax revenues will be authorized by the statute only if both
of the following are true! (1) the revenues will be spent for a
"public improvement" such as those listed in section 6(a)(l); and (2)
this improvement will serve the purpose of attracting conventions and
tourists to the county. I.1deciding whether general improvements to a
county golf course may be :lassified as "public improvements," we must
invoke standard rules of Etatutory construction. The rule of ejusdem
generis applies to enumer;.tions-- lists of specific terms which are
preceded or followed by a Inore general term associated with the list
of specifics. The scope o:: the general term, "public improvements,"
is therefore defined by 1:llenon-exhaustive though limiting list of
terms which follow i~t. --_
                         Sot!Amplifone Corporation v. Cameron County,
577 S.W.2d 567 (Tex. Civ. .Y)p.- Corpus Christi 1979, no writ).

     We note that each of the public improvements listed in section
6(a)(l) is a building. lhe only phrase in the list which could
conceivably embrace a county golf course is "stadiums, including
sports and other facilities."       However, "the cardinal rule of
statutory construction ie to ascertain the legislative intent in
enacting the statute." FsJlk v. State, 608 S.W.2d 625 (Tex. Grim.
APP. 1980). The clear G?ent of article 2372d-8 is to raise local
revenues for projects whic:liwill attract visitors and tourists. The
list of suggested projec,:;;in section 6(a)(l) of article 2372d-8
contemplates "sports and other facilitj~es" which will draw large
numbers of ticket- buying spectators to the county, a        arenas or
pavilions where spectator pzvents such as races or other competitive
games could be held. A colurtygolf course is not such a place. We
conclude, therefore, that .Icounty could not use revenues from a hotel
occupancy tax to build a ccunty golf course; accordingly, we conclude
that the county may not use these revenues to finance general
improvements to an existin::county golf course.

                            SUMMARY

             The county of 'clPaso may not use revenues from
          a county hotel o':b:upancy
                                   tax collected pursuant to
          article 2372-8, L.T.C.S., to purchase golf carts
          or finance genel,al improvements for a county-
          operated golf course.




                                     J AVery truly yours



                                        JIM
                                            A
                                                MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney G,nleral


                                   p. 808
Honorable Gary Thompson - I?;ige
                               4   (JM-184)




DAVID R. RICBARDS
Executive Assistant Attornq   General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gllpin, Chairman
David Brooks
Colin Carl
Susan Garrison
Jim noellinger
Nancy Sutton




                                    p. 809